Filed 11/24/21 Taylor v. Hankin CA2/3

  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(a). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115(a).



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION THREE


KRISTA LYNN TAYLOR et al.,                                       B305943

       Plaintiffs and Appellants,                                Los Angeles County
                                                                 Super. Ct. No.
       v.                                                        18STCV03133
LISA HANKIN,

       Defendant and Respondent.



     APPEALS from a judgment and orders of the Superior
Court of Los Angeles County, Michael P. Linfield, Judge.
Reversed.
     Engstrom, Lipscomb & Lack, Walter J. Lack and Brian J.
Leinbach for Plaintiffs and Appellants.
     Wallace, Brown & Schwartz, George M. Wallace and Lisa J.
Brown for Defendant and Respondent.
            _______________________________________
                           INTRODUCTION

      Krista Lynn Taylor and Roderick Taylor (Taylors)1 sued
Lisa Hankin for breach of contract, negligence, and breach of
bailment after a horse that Hankin leased from the Taylors was
permanently injured while in Hankin’s care. The trial court
granted summary judgment in Hankin’s favor after finding all of
the Taylors’ claims arose out of the underlying lease agreement,
which contained no provision, express or implied, contemplating
that the horse would be returned to the Taylors in any particular
condition. The court awarded Hankin more than $215,000 in
attorney fees and costs.
      The Taylors appeal from the judgment and subsequent fees
and costs awards. Because Hankin did not meet her burden to
show no triable issues of fact exist as to any of the Taylors’
claims, we reverse the judgment and fees and costs awards
entered in her favor.

          FACTS AND PROCEDURAL BACKGROUND

1.       The Lease Agreement
      The Taylors own a show horse named Bravado, who they
call Bravo. In late July 2017, the Taylors and Hankin executed a
lease agreement (Lease Agreement) through which Hankin
agreed to lease Bravo for one year for a single payment of
$45,000.
      Under the terms of the Lease Agreement, Hankin could use
Bravo for “pleasure riding and for showing in the Hunters and
Equitation” competition, with restrictions on the number and


1   When referring to the Taylors individually, we use their first names.




                                     2
type of events in which Hankin could ride Bravo. The agreement
also provided that only Hankin, Hankin’s trainer, or a rider
appointed by Hankin’s trainer could ride Bravo.
      The Lease Agreement required Hankin to keep Bravo at a
specific stable and use the Taylors’ farrier to shod the horse.
Hankin was solely responsible for most costs related to Bravo’s
care during the term of the lease, including stabling, veterinary,
and any other maintenance costs.
      The Lease Agreement also required Hankin to immediately
notify the Taylors “of any accident or health problems, injury or
unsoundness issues that may arise regarding” Bravo during the
term of the lease, “particularly if such accident or health problem
reasonably requires veterinary treatment.” If Bravo became ill or
injured such that he couldn’t be used for the purposes outlined in
the Lease Agreement, Hankin was required to “continue to care
for the horse and remain[ed] financially responsible until such
time as the horse [was] returned to the same serviceably sound
condition as at [the] start of [the] lease, or at [the] end of [the
lease term].”
      The Lease Agreement included an integration clause,
stating that the terms of the agreement “represent[] the entire
Agreement between the parties and may not be amended except
in writing.”
2.    Bravo’s Injuries
      In early July 2018, a few weeks before the end of the Lease
Agreement, Maia Aerni, a veterinarian, examined Bravo. Dr.
Aerni determined that Bravo was “three out of five lame on the
right hind limb on a straight line” and referred the horse to be
examined by Carter Judy, a veterinary surgeon.




                                 3
       Around the time Dr. Aerni examined Bravo, Krista visited
the stables where Hankin kept the horse. According to Krista,
Bravo’s “condition was deplorable. He was overheated, covered in
flies and exhibited a depressed mood. [¶] … [T]he stall in which
Bravo was being kept was filthy. It had not been cleaned and the
floor was covered in urine-soaked shavings.”
       Around late July 2018, Dr. Judy examined Bravo. Dr. Judy
determined the horse had “suspensory ligament injury moderate
on the right hind,” including “moderate to severe chronic active
suspensory desmitis with tearing and reactive bone edema at the
origin of suspensory.” As for the horse’s left hind, Dr. Judy found
“chronic likely inactive suspensory injury with similar reactive
bone edema on the cannon bone.”
       According to Dr. Judy, Bravo’s injuries were “very common”
and “typical” in “sport horses.” Horses that have previously
suffered “some sort” of ligament damage are likely to reactivate
the injury in the future. Horses with existing ligament damage
can perform normally for months or years before showing signs of
lameness. But, in Dr. Judy’s opinion, the event that aggravated
Bravo’s chronic leg injuries likely occurred not long before the
horse was examined in early July 2018.
       After examining Bravo, Dr. Judy submitted a form
veterinarian’s report for the Taylors to submit to their insurance
company for reimbursement of the horse’s veterinarian fees. In
the report, Dr. Judy checked a box stating that Bravo’s injuries
appeared to be “entirely new” and not a recurrence of old injuries.
Dr. Judy also stated in his report that he believed Bravo had
received “proper care” before and after suffering its injuries, and
that the horse’s injuries had not been accelerated or caused by
“lack of care, neglect, overwork, or improper housing.”




                                 4
       When he was later deposed, Dr. Judy testified that when he
examined Bravo, he believed the horse’s injuries were new
because they hadn’t been documented before the examination in
early July 2018. Dr. Judy also testified that by checking the box
that the horse had received proper care and that there was no
evidence of neglect or other wrongdoing, he only meant that
because the horse had been brought in for examination in early
July 2018, he believed it was receiving proper care. He didn’t
know anything about how the horse was cared for before it was
brought in for examination and had “no idea” how the horse
suffered the injury that caused lameness in both of its hind legs.
       In August 2018, after the Lease Agreement had expired,
Dr. Judy performed surgery on both of Bravo’s hind legs.
According to Krista, Bravo “had to be retired” and could no longer
be “ridden, jumped or showed” after the surgery.
3.      The Lawsuit
      The Taylors filed a lawsuit against Hankin and others,2
asserting claims for breach of contract, negligence, and breach of
bailment. Relevant here, the Taylors claimed Bravo suffered
permanent injuries during the term of the Lease Agreement that
were negligently caused by Hankin. Specifically, the Taylors
claimed Bravo was injured in early 2018. Instead of notifying the
Taylors of the horse’s injuries, Hankin tried to mask them by
having a veterinarian administer various injections that allowed
Hankin to continue riding the horse, which exacerbated the
horse’s injuries. The Taylors also alleged Hankin stabled Bravo
in poor conditions, allowed unauthorized people to ride the horse,
and used an unauthorized farrier to shod the horse.


2   The other named defendants aren’t parties to this appeal.




                                     5
       As for the breach of contract claim, the Taylors alleged it
included an implied provision requiring Hankin to return Bravo
in “the same physical condition as [the horse] was [in] at the
beginning of the Lease [Agreement].” The Taylors alleged Hankin
breached the Lease Agreement by: (1) failing to notify the Taylors
that Bravo suffered an injury in January 2018; (2) failing to
notify the Taylors that Bravo’s condition continued to deteriorate
after suffering the injury in early 2018; (3) allowing an
unauthorized person to ride the horse; (4) allowing an
unauthorized farrier to shod the horse; and (5) failing to return
the horse at the end of the lease term in the same condition that
the horse was in at the beginning of the lease term. For the
negligence and breach of bailment claims, the Taylors alleged
that Hankin negligently cared for Bravo in such a manner that
she permanently injured the horse.
       Hankin moved for summary judgment or, in the
alternative, summary adjudication of each of the Taylors’ claims.
Hankin argued that for all of the Taylors’ claims, the parties’
rights and duties were governed by the Lease Agreement, and
since that agreement didn’t contain a provision requiring Hankin
to return Bravo to the Taylors in any particular condition, the
Taylors couldn’t prevail on any of their claims at trial. In any
event, Hankin argued, all of the Taylors’ claims failed on the
element of causation because Dr. Judy’s testimony established
that Bravo’s underlying injuries were not caused by any specific
act or omission on Hankin’s part. Hankin otherwise presented no
arguments or evidence addressing the Taylors’ various theories of
breach of contract, negligence, and breach of bailment. The
Taylors opposed Hankin’s summary judgment motion.




                                6
       The court granted summary judgment in Hankin’s favor.
The court found that each of the Taylors’ claims arose from an
allegation in the first amended complaint that there “was ‘an
implied agreement that [Bravo] would be returned in the same
physical condition as it was at the beginning of the Lease.’ ” In
the court’s view, the parties didn’t contemplate an implied term
in the Lease Agreement addressing Bravo’s health at the end of
the lease period because the agreement “specifically provides for
the allocation of duties and financial responsibility in the event of
an injury or health issues during the term of the lease.” The court
found the Taylors could not prevail on any of their claims at trial.
       The court entered judgment in Hankin’s favor. The court
later awarded Hankin more than $215,000 in attorney fees and
costs.
       The Taylors filed separate, timely appeals from the
judgment, the order awarding Hankin attorney fees, and the
order awarding Hankin costs. We consolidated the Taylors’
appeals.
                           DISCUSSION

1.    Principles of Summary Judgment and Standard of
      Review
      A court may grant summary judgment where no triable
issues of material fact exist and the moving party is entitled to
judgment as a matter of law. (Merrill v. Navegar, Inc. (2001) 26
Cal.4th 465, 476 (Merrill).) Defendants who move for summary
judgment must show that one or more elements of the plaintiffs’
claim cannot be established or that there exists a complete
defense to the claim. (Code Civ. Proc., § 437c, subd. (p)(2).) If the
defendants make a sufficient showing, the burden shifts to the




                                  7
plaintiffs to present evidence establishing a triable issue of
material fact. (Ibid.) A triable issue of fact exists if the evidence
would allow a reasonable trier of fact to find in favor of the party
opposing summary judgment. (Aguilar v. Atlantic Richfield Co.
(2001) 25 Cal.4th 826, 850 (Aguilar).)
      We independently review a trial court’s ruling on a motion
for summary judgment. (Aguilar, supra, 25 Cal.4th at p. 860.) We
liberally construe the evidence in favor of the opposing party and
resolve all doubts about the evidence in that party’s favor.
(Wiener v. Southcoast Childcare Centers, Inc. (2004) 32 Cal.4th
1138, 1142.) We consider all evidence the parties submit in
connection with the motion, except that which the court properly
excluded. (Merrill, supra, 26 Cal.4th at p. 476.)
2.    Triable issues exist as to the element of breach for the
      Taylors’ breach of contract claim.
       We begin by addressing the Taylors’ claim for breach of
contract, which includes the following elements: (1) the existence
of a contract; (2) the plaintiff’s performance, or excuse for
nonperformance, under the contract; (3) the defendant’s breach of
a term of the contract; and (4) damages resulting from that
breach. (Oasis West Realty, LLC v. Goldman (2011) 51 Cal.4th
811, 821.) The Taylors and Hankin don’t dispute the existence of
a contract—i.e., the Lease Agreement—or that the Taylors
performed under the contract. As we explain below, Hankin
failed to meet her burden to show no triable issues exist as to the
element of breach of a term of the contract.
       In the operative first amended complaint, the Taylors
alleged several distinct breaches of the Lease Agreement on
Hankin’s part that they claim caused or accelerated Bravo’s
lameness. While one of those claimed breaches was a violation of




                                  8
an alleged implied term of the Lease Agreement requiring
Hankin to return Bravo in the same condition that the horse was
in at the beginning of the lease term, the Taylors also alleged
Hankin breached the Lease Agreement by: (1) failing to inform
them of an injury that Bravo suffered in early 2018, as required
by Section 8 of the Lease Agreement; (2) failing to inform them
that Bravo’s condition continued to deteriorate after suffering the
injury in early 2018; (3) allowing an unauthorized minor to ride
the horse, as prohibited by Sections 6 and 7 of the Lease
Agreement; and (4) allowing a farrier who wasn’t approved by the
Taylors to shod the horse, as prohibited by Section 4 of the Lease
Agreement.
       Even if we were to assume Hankin met her burden to
establish the Lease Agreement did not include an “implied
agreement that [Bravo] would be returned in the same physical
condition as [the horse was in] at the beginning of the Lease
[Agreement]” regardless of any fault on Hankin’s part, Hankin
did not meet her initial burden with respect to the other alleged
breaches of the Lease Agreement. First, she doesn’t dispute that
the Lease Agreement includes the other provisions that the
Taylors claim she breached—i.e., Section 8 (requiring prompt
notification of injury or illness suffered by Bravo and any
treatment for that injury or illness); Sections 6 and 7 (prohibiting
unauthorized persons from riding Bravo); and Section 4
(requiring the use of the Taylors’ farrier to shod the horse).
       Second, Hankin presented no arguments or evidence
addressing her conduct throughout the term of the Lease
Agreement. For instance, Hankin didn’t submit any evidence that
would foreclose a finding that, while in her care in January 2018,
Bravo suffered an injury, which contributed to the horse




                                 9
becoming lame in early July 2018, and that she failed to comply
with the provisions of the Lease Agreement that required her to
immediately notify the Taylors of the horse’s injury. Nor did
Hankin present any evidence addressing the Taylors’ allegations
that she allowed an unauthorized child to ride the horse and an
unauthorized farrier to shod the horse. Hankin, therefore, failed
to meet her burden to show no triable issues exist as to these
breaches of the Lease Agreement as asserted in the Taylors’ first
amended complaint.
       We also reject the argument that because the Lease
Agreement didn’t include an implied provision making Hankin a
strict liability insurer of Bravo’s health, she can’t be held liable
for any injury the horse suffered in her care regardless of
whether that injury was caused by her breach of one of the Lease
Agreement’s terms. Nothing in the Lease Agreement suggests the
parties intended to limit, let alone release, Hankin’s liability for
any injury the horse suffered, regardless of Hankin’s fault in
causing the injury. (See Cobb v. Ironwood Country Club (2015)
233 Cal.App.4th 960, 965–966 [under California law, every
contract includes an implied covenant of good faith and fair
dealing “ ‘ “to prevent a contracting party from engaging in
conduct which (while not technically transgressing the express
covenants) frustrates the other party’s rights to the benefits of
the contract.” ’ ”].) In fact, the Lease Agreement expressly
imposed upon Hankin duties related to maintaining the horse’s
health and well-being throughout the term of the lease.
Specifically, the agreement mandated Hankin immediately notify
the Taylors of any injury or illness the horse suffered while in her
care, and it required her to undertake and pay for the horse’s
medical care throughout the term of the Lease Agreement.




                                10
       In short, because Hankin failed to present any evidence or
arguments addressing several of her alleged violations of the
Lease Agreement, she failed to meet her burden on summary
judgment to show no triable issues exist as to the breach of
contract claim. (See Simmons v. Superior Court (2016) 7
Cal.App.5th 1113, 1124 [defendant moving for summary
judgment bears the burden of showing no triable issue of
material fact and that she is entitled to judgment as a matter of
law].)
3.    Triable issues exist as to the elements of duty and
      breach for the Taylors’ claims for negligence and
      breach of bailment.
       We next turn to the Taylors’ claims for negligence and
breach of bailment. We address the claims together because
Hankin offered an identical defense to each of them—i.e., that
the Taylors can’t pursue a claim for negligence or breach of
bailment because the terms of the Lease Agreement supersede
any other standard of care Hankin may have owed the Taylors in
caring for their horse. Hankin otherwise made no attempt to
establish that she didn’t owe the Taylors a duty not to injure
Bravo while the horse was in her care that arises from a source
independent of the terms of the Lease Agreement. As we explain,
this tactic is fatal to Hankin’s summary judgment motion.
       The elements of a negligence cause of action are: (1) a duty
that establishes a standard of care; (2) breach of that standard of
care; (3) proximate cause; and (4) damages. (Peredia v. HR Mobile
Services, Inc. (2018) 25 Cal.App.5th 680, 687.)
       A claim for breach of bailment operates similarly to a claim
for negligence. “A bailment is generally defined as ‘the delivery of
a thing to another for some special object or purpose … .’




                                11
[Citations.]” (Windeler v. Scheers Jewelers (1970) 8 Cal.App.3d
844, 850.) Where a bailment for the parties’ mutual benefit
exists,3 the bailee is held to a standard of ordinary care in
maintaining the bailor’s property, unless the parties otherwise
agree to limit the bailee’s liability. (Haidinger-Hayes, Inc. v.
Marvin Hime & Co. (1962) 206 Cal.App.2d 46, 50; see Civ. Code,
§ 1852 [“A depositary for hire must use at least ordinary care for
the preservation of the thing deposited.”].) While not an insurer
of the property, the bailee may be held liable for any loss or
injury to the property caused by her breach of that standard of
care. (Gebert v. Yank (1985) 172 Cal.App.3d 544, 551.)
       Thus, unlike a claim for breach of contract, claims for
negligence and breach of bailment generally arise out of the
defendant’s breach of a standard of care established by law, not
the breach of a term of a contract between the parties. In other
words, the defendant’s liability for a claim of negligence or breach
of bailment arises out of a source independent of an agreement
between the parties, unless the parties specifically agree to limit
the defendant’s liability.
       Here, Hankin points to nothing in the Lease Agreement or
any other evidence that suggests the parties intended to limit her
liability or release her from liability for any injury to Bravo that
she negligently caused. Indeed, as we discussed above, while the
Lease Agreement may not have made Hankin an insurer of the
horse’s health, it clearly imposed upon her several duties related
to the horse’s care and well-being, such as requiring her to
immediately notify the Taylors of any illness or injury suffered by


3Hankin concedes the parties entered into a bailment for their mutual
benefit.




                                 12
Bravo while in her care and to provide and pay for medical care
for the horse throughout the term of the lease. Thus, contrary to
Hankin’s and the court’s view, the Lease Agreement imposed a
duty upon Hankin to ensure Bravo’s health, safety, and well-
being during the term of the lease. In other words, the agreement
did not lower or eliminate any duty of care on Hankin’s part
concerning Bravo’s health for purposes of a negligence or a
breach of bailment claim.
       Hankin also contends the Taylors’ claims for negligence
and breach of bailment are duplicative legal theories of the
breach of contract claim and, consequently, are barred simply
because all three claims arise out of the same injury. We
disagree. While all three claims stem from Bravo’s alleged loss of
utility and value, that only means the Taylors may be precluded
from recovering additional damages for the same injury caused
by Hankin’s actionable conduct. (See Plotnik v. Meihaus (2012)
208 Cal.App.4th 1590, 1612 [“ ‘Regardless of the nature or
number of legal theories advanced by the plaintiff, he is not
entitled to more than a single recovery for each distinct item of
compensable damages supported by the evidence.’ ”].) But that
doesn’t mean the Taylors can’t advance alternative legal
theories—i.e., breach of contract, negligence, and breach of
bailment—to recover the loss of value stemming from Bravo’s
injuries, which is exactly what the Taylors have done in this case.
(See ibid. [while an injury gives rise to one primary right or a
single “cause of action,” a plaintiff may allege multiple legal
theories of recovery for the violation of that right].)
       What this means is Hankin was required to specifically
establish no triable issues exist as to at least one of the elements
of each of the Taylors’ claims for breach of bailment and




                                13
negligence or that a complete defense precluded those claims.
But, like she did with respect to the Taylors’ breach of contract
claim, Hankin offered no evidence or arguments addressing her
conduct while Bravo was in her care. Specifically, Hankin
presented no evidence to disprove the Taylors’ allegations that
she negligently cared for Bravo, such as by continuing to ride him
after he was injured in early 2018 or by stabling him in poor
conditions. Hankin, therefore, failed to satisfy her burden to show
no triable issues exist as to whether she breached the standard of
care applicable to the Taylors’ breach of bailment and negligence
claims.4




4 Hankin objected to much of the evidence that the Taylors submitted
in support of their allegations that Hankin breached various terms of
the Lease Agreement and the standards of care applicable to their
negligence and breach of bailment claims. Hankin asks us to rule on
those objections even though the trial court didn’t address them when
it ruled on her summary judgment motion. (See Code Civ. Proc., §
437c, subd. (q) [“In granting or denying a motion for summary
judgment or summary adjudication, the court need rule only on those
objections to evidence that it deems material to its disposition of the
motion. Objections to evidence that are not ruled on for purposes of the
motion shall be preserved for appellate review.”].)
We need not address Hankin’s objections because she has not met her
initial burden on summary judgment to show no triable issues exist as
to whether she breached the Lease Agreement or the standards of care
giving rise to the Taylors’ negligence and breach of bailment claims.
Accordingly, the burden never shifted to the Taylors to present
evidence that would create a triable issue of fact on the issue of breach.
(Code Civ. Proc., § 437c, subd. (p)(2).) In other words, Hankin was not
entitled to summary judgment regardless of the adequacy of the
Taylors’ opposition.




                                   14
4.    Triable issues exist as to the element of causation for
      each of the Taylors’ claims.
       Hankin doesn’t dispute that the same causation analysis
applies to each of the Taylors’ claims.5 As we explain, Hankin
didn’t meet her burden to show no triable issues exist as to
whether her alleged breaches of the Lease Agreement and the
standards of care applicable to the Taylors’ negligence and breach
of bailment claims proximately caused Bravo’s injuries.
       The issue of causation is ordinarily a question of fact for the
jury to decide. (Raven H. v. Gamette (2007) 157 Cal.App.4th 1017,
1029.) Where the extent or cause of the underlying injury
requires a professional medical opinion, causation must be
proven through competent expert testimony. (Bromme v. Pavitt
(1992) 5 Cal.App.4th 1487, 1498.) As the party moving for
summary judgment, Hankin was required to present declarations
or other evidence of competent expert testimony to negate the
element of causation. (See Powell v. Kleinman (2007) 151
Cal.App.4th 112, 123 [in a case where expert medical testimony
is required to prove causation, the party moving for summary


5 Hankin takes issue with the Taylors’ argument that for the breach of
bailment claim, Hankin would carry the burden at trial to prove
Bravo’s injury was not caused by Hankin’s negligence. This issue is not
relevant to this appeal since we are concerned only with whether
Hankin met her initial burden of persuasion on summary judgment. It
is well-settled that the initial burden of persuasion on summary
judgment lies with the moving party, not the plaintiffs opposing
summary judgment. (Doe v. Good Samaritan Hospital (2018) 23
Cal.App.5th 653, 661 (Good Samaritan Hospital) [“A defendant moving
for summary judgment must show that one or more elements of the
plaintiff’s cause of action cannot be established or show there is a
complete defense to the plaintiff’s cause of action.”]).




                                  15
judgment bears the initial burden to present such testimony on
that issue].)
       Hankin relies solely on Dr. Judy’s testimony and post-
surgery report in support of her contention that she satisfied her
burden to show no triable issues exist as to whether she caused
or contributed to Bravo’s injuries. Hankin asserts that Dr. Judy’s
deposition testimony that the type of injuries Bravo suffered were
“very common” in show horses establishes the horse’s lameness
was caused by routine use, not by any breach of the Lease
Agreement or negligent conduct on her part. We disagree. The
doctor’s testimony does not explain how the particular injuries
that Bravo suffered were caused. The fact that a class of horses
commonly suffers a specific injury, by itself, doesn’t mean that
each instance of a horse suffering such an injury could not have
been caused by someone’s conduct. Nor does the doctor’s
testimony conclusively establish that, even if the initial injury
was caused by routine use, the exacerbation of the injury wasn’t
caused by Hankin’s alleged negligence or violations of the Lease
Agreement’s requirements.
       Dr. Judy’s post-surgery report also doesn’t negate
causation. In that report, the doctor checked boxes on a form
stating that (1) Bravo had received “proper care” before and after
suffering its injuries and (2) that the horse’s injuries had not
been accelerated or caused by “lack of care, neglect, overwork, or
improper housing.” But Hankin ignores the fact that, in his
subsequent deposition testimony, Dr. Judy clarified what he
meant when he checked those boxes. Dr. Judy explained that he
checked the boxes only because Hankin and the Taylors brought
Bravo to a veterinarian for the examination in early July 2018
during which Dr. Aerni discovered the horse’s two hind legs were




                               16
lame. And while Dr. Judy testified that he “had no evidence” that
someone did anything neglectful, that is not the same as him
testifying that Hankin didn’t negligently cause Bravo’s injury.
Indeed, and most importantly, Dr. Judy testified that he had “no
idea” what “event occurred that caused the horse” to become
injured. (See Pacific Gas & Electric Co. v. Zuckerman (1987) 189
Cal.App.3d 1113, 1135 [value of expert’s opinion depends not on
the expert’s conclusion but on what evidence and factors that
conclusion was based].)
       In fact, Dr. Judy’s testimony arguably creates a triable
issue concerning causation. As we noted in our summary of the
facts, Dr. Judy testified that, based on the nature of Bravo’s
injuries, the event that aggravated them and caused the horse’s
lameness likely occurred “relatively recent” in relation to Dr.
Aerni’s examination in July 2018. That testimony supports, and
doesn’t negate, a finding that the event or conduct that caused
Bravo’s injuries leading to the Taylors’ lawsuit occurred while
Hankin was caring for the horse.
       Since Hankin presented no other evidence that explains
how Bravo suffered the injuries giving rise to this lawsuit or that
establishes the horse wasn’t injured by any breach of the Lease
Agreement’s terms or negligent conduct on her part, she has not
satisfied her burden on summary judgment to negate the element
of causation as to any of the Taylors’ claims.
5.    Conclusion
      In sum, the court erred in granting Hankin’s summary
judgment motion because Hankin failed to show one or more
elements of any of the Taylors’ claims cannot be established or
that a complete defense precludes any of the Taylors’ claims.
(Good Samaritan Hospital, supra, 23 Cal.App.5th at p. 661.)




                                17
Because we reverse the judgment, we must also reverse the
court’s orders awarding attorney fees and costs to Hankin as the
prevailing party in this case.

                        DISPOSITION

      The judgment and orders awarding attorney fees and costs
are reversed. The Taylors shall recover their costs on appeal.



 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                    LAVIN, J.
WE CONCUR:



     EDMON, P. J.



     EGERTON, J.




                               18